         Case 1:19-cr-00821-KMW Document 96 Filed 02/23/21 Page 1 of 1

                                                                  USDC SONY
                                                                 ,DOCUMENT
 UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                 DATEF-IL       ----,......~-'3
                                                                        _E_D_:_'"d\,          ~ fq- l
 UNITED STATES OF AMERICA,
                                                     Criminal Action
                                                     19 Crim. 821 (KMW)

        -against-                                    Hon. George B. Daniels
                                                     U.S.D.J.
 LUIS ESPINAL,
                                                     SUBPOENA DUCES TECUM
                             Defendant.


To:

       Central New York Psychiatric Center
       9005 Old River Road
       Marcy, NY 13403
       P.O. Box 300

        YOU ARE COMMANDED to produce any and all records relating to the inpatient care
of Luis Espinal (DOB: 08/01/1989) during the years 2012-2013 and 2013-2014, including, but
not limited to records relating to: mental health records, medical treatment records, psychiatric
records, and program participation records to the undersigned.

       Justine Harris, Esq.
       Sher Tremonte LLP
       90 Broad Street, 23'd Floor
       New York, NY 10004
       Fax: (212) 202-4156

       Said records shall be produced on or before February 25,2021.


                                                          Hon. Kimba M. Wood, USDJ
